Citation Nr: 1301628	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-48 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran had active service from October 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In December 2010, a video conference hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b)  (West 2002). The transcript of the hearing is in the claims folder. 

In a decision dated in June 2011, the Board disposed of other matters on appeal, and remanded the issues of entitlement to special monthly compensation based on a need for aid and attendance prior to October 10, 2008 and entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU) to the RO for further development.  Such has been completed and this case is returned to the Board for further consideration.  

In a July 2011 rating decision, the RO granted entitlement to special monthly compensation based on aid and attendance during the Veteran's period of convalescence from surgery warranting a temporary total rating from December 13, 2007 to January 1, 2009; thereby removing this issue of entitlement to special monthly compensation based on a need for aid and attendance prior to October 10, 2008 from appellate status.  

The Board will address claims raised before the RO but not yet adjudicated in the REMAND portion of this decision due to the nature of their being inextricably intertwined with the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required with respect to the Veteran's claim. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

The Board notes that the Veteran is currently service-connected for residuals of appendectomy rated as 20 percent disabling, bilateral hearing loss rated as 50 percent disabling, tinnitus rated as 10 percent disabling, residuals of left knee fracture rated as noncompensable and well healed midline scar associated with residuals of appendectomy also rated as noncompensable.  His combined disability rating is presently 60 percent disabling.  

The evidence of record indicates the Veteran underwent a VA examination in August 2011, the report of which states that the main symptoms are poorly controlled diarrhea, with occasional loss of continence.  The examiner gave an opinion that the Veteran's symptoms from his service connected disabilities do interfere with his ability to engage in substantially gainful employment.  However the examiner did not remark as to whether the Veteran's service connected disabilities actually prevent him from engaging in substantially gainful employment, as had been requested by the Board in the June 2011 remand.  
Therefore, the Board finds that the examiner's opinion is inadequate and that, therefore, a new VA examination must be afforded the Veteran. 
 
The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, the Board finds that the examination report and opinion to be inadequate for a determination in regard to the matters on appeal.

Furthermore, the Board finds that this claim is also inextricably intertwined with other claims that have been raised by the record.  Although the Board generally refers a raised claim to the RO for its initial adjudication, here the pending claims to be further discussed are inextricably intertwined with his TDIU claim.  As such, these issues are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  The Board notes that the Veteran currently does not meet the schedular criteria for TDIU and resolution of the unadjudicated claims could potentially affect whether TDIU is adjudicated on a schedular basis as opposed to consideration on an extraschedular basis.  The Veteran's representative has requested consideration of this matter on an extraschedular basis, 38 C.F.R. § 4.16(b) in the November 2012 informal hearing presentation.  See 38 C.F.R. § 4.16 (2012).

Among the intertwined issues, an issue of entitlement to service connection for pneumonia and deep vein thrombosis (DVT) was deemed to be raised by the record as secondary to the residuals of the service-connected appendectomy, and was referred to the RO for further appropriate action in the Board's June 2011 decision/remand.  Review of the record and the electronic folder does not disclose whether further action has been taken on this matter and must be addressed by the RO.  

Additionally, the Board notes that in June 2012 the Veteran submitted a letter stating that both his service connected residuals of appendectomy and his hearing loss have worsened.  He submitted another letter the same month alleging a rash as secondary to residuals of appendectomy.  These raise issues of entitlement to increased ratings for service connected residuals of appendectomy and his hearing loss as well as secondary service connection for the skin rash.  These issues have been raised by the record, but have not been adjudicated by the RO since the claims were submitted in June 2012. 

The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claims and service connection claims.  Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the Veteran's claim of entitlement to service connection for pneumonia, DVT and skin rash, and for entitlement to increased ratings for service connected residuals of appendectomy and his hearing loss.  The VCAA notice should inform the appellant of what the evidence must show to establish entitlement to service connection (including on a secondary basis) and entitlement to an increased rating, describe the types of evidence that the appellant should submit in support of his claim, explain what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of the claim, and describe the elements of degree of disability and effective date.  The appellant should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  Contact the Veteran and request that he identify all VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  All development efforts must be in writing and memorialized in the claims file.

3.  Thereafter, notify the Veteran that he may submit additional lay statements from himself as well as from individuals who have first-hand knowledge of his occupational and daily functional impairment caused by his currently service connected bilateral hearing loss, residuals of appendectomy (including the separately rated scar), tinnitus and left knee fracture residuals symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.  Also, invite him to submit medical and hospitalization records, medical statements, and any other additional lay or medical evidence showing evidence of his unemployability.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA medical examination(s), by the appropriate medical personnel, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

In particular, the examiner(s) should describe the functional effects of each service-connected disability on the Veteran's ability to perform the physical and/or mental acts required for employment.  

Then, the examiner(s) should render an opinion, consistent with sound medical principles, as to whether-without regard to any nonservice-connected disabilities or the Veteran's age-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected service connected bilateral hearing loss, residuals of appendectomy (including the separately rated scar), tinnitus and left knee fracture residuals symptoms, either individually or in concert, render(s) him unable to obtain and retain substantially gainful employment.

In rendering the above-noted findings and opinion, the physician should consider and discuss all pertinent lay and medical evidence, to include the medical records and prior examinations reports, as well as the Veteran's own lay assertions, particularly those describing the effects of his service connected disabilities on his ability to work.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU. 

8.  After completing the above, and any other development deemed necessary, the AOJ should adjudicate the Veteran's claims for entitlement to service connection for pneumonia, DVT and skin rash, and for entitlement to increased ratings for service connected residuals of appendectomy and his hearing loss.  Then the RO should readjudicate the Veteran's claim for entitlement to TDIU, to include consideration on an extraschedular basis under 38 C.F.R. § 4.16(b), if the schedular criteria for TDIU is found to not be met.  If the TDIU benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



